Case 1:19-ap-01010   Doc 10-2    Filed 06/05/19 Entered 06/05/19 11:46:47   Desc
                                Exhibit Page 1 of 4
Case 1:19-ap-01010   Doc 10-2    Filed 06/05/19 Entered 06/05/19 11:46:47   Desc
                                Exhibit Page 2 of 4
Case 1:19-ap-01010   Doc 10-2    Filed 06/05/19 Entered 06/05/19 11:46:47   Desc
                                Exhibit Page 3 of 4
Case 1:19-ap-01010   Doc 10-2    Filed 06/05/19 Entered 06/05/19 11:46:47   Desc
                                Exhibit Page 4 of 4
